Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourdin (U.S. Patent No. 7,726,854).
Regarding Claim 1, Bourdin discloses in Figures 1-4,  a signaling device for a motor vehicle, comprising a light guide G delimited by a front face FS, substantially parallel to a rear face FR, lateral faces FE connecting the front face FS to the rear face FR, a first light S capable of emitting a light beam illuminating a lateral face of the light guide G to allow the propagation of the light beam between the front face FS and the rear face FR of the light guide G, a reflection 
Regarding Claim 15, Bourdin discloses in Figures 1-4, a motor vehicle comprising a signaling device as set forth in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdin (U.S. Patent No 7,726,854)
Bourdin does not explicitly disclose the spacing between the front face the reflection screen ED and the rear face FR of the light guide G is comprised between 0.05 and 0.15 mm, preferably of the order of 0.1 mm. 
It would have been obvious to one of ordinary skill in the art at the time of filing to alter the distance to .05 and .1mm as one of ordinary skill would have known that a distance between the sheet ED and Light guide G would alter the diffusing characteristics accordingly, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdin (U.S. Patent No 7,726,854) in view of Nakashima (U.S. Patent No. 10,174,902). 
Bourdin discloses the light guide G is formed of a transparent material, and in that the light guide G includes prismatic elements PR or openings, but does not disclose them as light scattering elements. 
Nakashima discloses a light guide with light scattering elements 6 that diffuses light.  
.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdin (U.S. Patent No 7,726,854) in view of Zelikovskaya (U.S. Patent No. 9,822,944P). 
Bourdin does not explicitly disclose the front face of the light guide G is covered, at least partially, with a decorative pattern wherein the decorative pattern lets through at least a part of the light beam emitted by the first light source. 
Zelikovskaya discloses in Figure 6, a Vehicle light assembly with a guide member 20 with colored decorative layers 52 (translucent colored layers 52 Col 5, lines 40-65) for indicated colored signaling such as red or yellow. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply a colored decorative layer to the guide member G for providing a colored indication. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdin (U.S. Patent No 7,726,854) in view of Martinez (U.S. PG Publication No.  2012/0274462).
Bourdin does not disclose a translucent screen placed opposite and remote from the front face of the light guide wherein a front face of the translucent screen is partially covered with a decorative pattern wherein the decorative pattern lets through at least a part of the light beam emitted by the first light source and wherein the decorative pattern is present on a front face of the translucent screen, opposed to the front face of the light guide. 
Martinez discloses a vehicle signaling device with a translucent screen 12 disposed in front of a light guide 4 front surface having a  decorative pattern (metallic coating Para 0051) that lets at least part of the light through the coating (Partially reflective  Para 0051). This helps to provide depth to the signaling device (Para 0003). 

Regarding Claim 11, Bourdin as modified by Martinez does not disclose the spacing between the front face of the light guide and the translucent screen is comprised between 0.05 mm and 0.15 mm, preferably of the order of 0.1 mm. 
It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the distance or spacing as claimed as one of ordinary skill would have known that spacing would according effect the pattern distribution, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),
	


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MAY/Primary Examiner, Art Unit 2875